Q2 2011 Conference Call 1 ITW Conference Call Second Quarter Exhibit 99.2 Q2 2011 Conference Call 2 ITW Agenda 1.Introduction…………… John Brooklier/David Speer 2.Financial Overview…………… Ron Kropp 3.Reporting Segments…………. John Brooklier 4.2011 Forecasts………….….…… Ron Kropp 5.Q & A…………… John Brooklier/Ron Kropp/David Speer Q2 2011 Conference Call 3 ITW Forward - Looking Statements This conference call contains forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995 including, without limitation, statements regarding operating performance, revenue growth, diluted net income per share, restructuring expenses and related benefits, tax rates, end market conditions, and the Company’s related 2011 forecasts.These statements are subject to certain risks, uncertainties, and other factors which could cause actual results to differ materially from those anticipated.Important risks that could cause actual results to differ materially from the Company’s expectations are detailed in ITW’s Form 10-K for 2010. Q2 2011 Conference Call 4 Conference Call Playback Replay number: 402-220-9704 No pass code necessary Telephone replay available through midnight of August 9, 2011 Webcast / PowerPoint replay available at www.itw.com Q2 2011 Conference Call ITW Quarterly Highlights Q2 2011 Conference Call 6 ITW Quarterly Operating Analysis Q2 2011 Conference Call 7 ITW Non Operating & Taxes Q2 2011 Conference Call 8 ITW Invested Capital Q2 2011 Conference Call 9 ITW Debt & Equity Q2 2011 Conference Call 10 ITW Cash Flow Q2 2011 Conference Call 11 ITW Acquisitions Q2 2011 Conference Call 12 Transportation Quarterly Analysis Q2 2011 Key Points (Q2’11 vs Q2’10) •Segment organic revenues: +7.4% •Auto OEM/Tiers: Worldwide base revenue growth of 7.5%; impacted modestly by Japan disaster –North American base revenues: +6.6% vs. 1% growth in North
